DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ROY PAULENA,
                                Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-2826

                              [April 21, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Cheryl Caracuzzo,
Judge; L.T. Case No. 50-2017-CF-011843-AXXX-MB.

   Robert David Malove of The Law Office of Robert David Malove, P.A.,
Fort Lauderdale, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

FORST, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.